Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ROGER LAWLER,


                                    Appellant,

v.

THE CITY OF FRISCO,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00296-CV

Appeal from
109th District Court

of Collin County, Texas

(TC # 199-2545-06)



MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss his appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because he no longer desires to prosecute the appeal.  Appellee has not
objected to the motion and there is no indication that dismissal would prevent Appellee from seeking
relief to which it would otherwise be entitled.  See Tex.R.App.P. 42.1(a)(1).  We therefore grant the
motion and dismiss the appeal.  Costs are taxed against Appellant.  See Tex.R.App.P. 42.1(d).

January 17, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.